JPMorgan Chase Bank, /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 27, 2014

                                      No. 04-14-00342-CV

                                   Richard A. RODRIGUEZ,
                                           Appellant

                                                v.

                              JPMORGAN CHASE BANK, N.A.,
                                      Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2000-CI-12923
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
        On June 13, 2014, Appellant filed an advisory notifying this court that the court reporters
in the above referenced cause were paid the estimated charges for the preparation of the records.
The notice of late reporter’s record filed on June 9, 2014, by Kayleen Rivera, is moot. The
reporters’ records are due to be filed no later than July 22, 2014.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court